DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed October 15, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FLEXIBLE DISPLAY DEVICE INCLUDING PROTRUDING ADHESIVE LAYER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0246365 A1) in view of Choo et al. (US 2018/0151641 A1).
In regard to claim 1, Choi et al. teach a flexible display device 400, comprising: a polarizing plate 70 disposed on a display panel 64; a cover glass 60 attached to the polarizing plate 70 with an adhesive layer 72 interposed therebetween; a back plate 98 disposed on a rear surface of the display panel 64; and a fixing tape 134 disposed on an edge of a rear surface of the cover glass 60 (Figure 8, pages 2-3, paragraphs [0023]-[0040]).  
In regard to claim 4, Choi et al. teach the adhesive layer 72 including an optically clear adhesive (OCA) (Figure 8, page 2, paragraph [0024]).
However, Choi et al. fail to teach the adhesive layer protruding more than the display panel, the polarizing plate and the back plate at corner regions of the flexible display device.  
Choo et al. teach an adhesive layer 13 protruding more than a display panel 16, a polarizing plate 14 and a back plate 19 at corner regions of a flexible display device (Figure 2, pages 2-4, paragraphs [0037]-[0064]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the flexible display device 
In regard to claim 16, Choo et al. teach the adhesive layer 13 protruding more than the display panel 16, the polarizing plate 14, and the back plate 19 in upper, lower, left and right sides of the flexible display device (Figure 2, pages 2-4, paragraphs [0037]-[0064]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0246365 A1) and Choo et al. (US 2018/0151641 A1) as applied to claims 1, 4 and 16 above, and further in view of Son et al. (US 9,276,055 B1).
Choi et al. (US 2018/0246365 A1) and Choo et al. (US 2018/0151641 A1) teach all mentioned in the rejection above.
However, Choi et al. (US 2018/0246365 A1) and Choo et al. (US 2018/0151641 A1) fail to teach the display panel including a display area and a bending area extending and bent from one side of the display area.
In regard to claim 2, Son et al. teach a display panel 100 including a display area (central portion) and a bending area (bend portion) extending and bent from one side of the display area (central portion) (Figures 1A-1B, columns 4-12, lines 38-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67  and 1-40, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the flexible display device 
In regard to claim 3, Son et al. teach circuit lines disposed on the display area (central portion) and the bending area (bend portion); and a micro-coating layer 132 disposed on the circuit line in the bending area (bend area) (Figures 1A-1B, 6A-6C and 10A-11B, columns 4-12, 16-19 and 25-27, lines 38-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-40, 62-67, 1-67, 1-56, 23-67, 1-67 and 1-30, respectively).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-15 are objected to as being dependent upon objected claim 5.

Claims 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to flexible display devices:
Cha et al. (US 2019/0072997 A1)		Hassemer et al. (US 10,721,825 B2)
Jin (US 2020/0136066 A1)			Kawata et al. (US 2018/0007789 A1)
Kikuchi et al. (US 2020/0142242 A1)	Kuon et al. (US 2019/0198801 A1)
Lee (US 2014/0307396 A1)		Lee et al. (US 2019/0080140 A1)
Lee et al. (US 2020/0203641 A1)		Paek et al. (US 2020/0136069 A1)
Son et al. (US 2017/0047547 A1)		Son et al. (US 2020/0021016 A1)
Xiang (US 2021/0336161 A1)		You et al. (US 2016/0275830 A1)
Yu et al. (US 20210356794 A1)		Zhang et al. (US 2019/0064586 A1).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
January 3, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822